Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application # 17/030,866 filed on September 24, 2020. Claims 1-20 are pending and are directed toward CENTRALIZED SESSION KEY ISSUANCE AND ROTATION. The request and petition to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed February 8, 2021, to make the above-identified application special were GRANTED on March 19, 2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches limitations of the claims as currently presented.
The closest prior art made of record are:
US Patent No. 9887975 by Gifford et al. discloses an application specific DNS process may be generated at the VPN server that is communicatively coupled to the local domain socket. A destination network address of at least one message associated with the one or more system calls may be identified. The at least one message may be transmitted to the VPN server that is communicatively coupled to the local domain socket for DNS resolution. The application specific DNS process at the VPN server may be instructed to transmit the one or more messages to the access gateway for forwarding to the private network.

NPL “CA Single Sign-On Hardening”, 2015, 10 pages by Saunders a centralized security management foundation that enables the secure use of the web to deliver applications and cloud services to customers, partners, and employees.
NPL “IoT Security Guidelines for IoT Service Ecosystem Version 2.1”, 2019, 61 pages by GSMA is one part of a set of GSMA security guideline documents that are intended to help the nascent “Internet of Things” (IoT) industry establish a common understanding of IoT security issues. The set of non-binding guideline documents promotes methodology for developing secure IoT Services to facilitate security best practices are implemented throughout the life cycle of the service. The documents provide recommendations on how to mitigate common security threats and weaknesses within IoT Services.
NPL “Application Security Verification Standard 4.0”, March 2019, 68 pages by Stock et al. ensures that security controls are in place, effective, and used within the application. Level 2 is typically appropriate for applications that handle significant business-to-business transactions, including those that process healthcare information, implement business-critical or sensitive functions, or process other sensitive assets, or industries where integrity is a critical facet to protect their business, such as the game industry to thwart cheaters and game hacks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492